Name: Commission Regulation (EEC) No 213/78 of 1 February 1978 amending Regulation (EEC) No 2104/75 in respect of certain special detailed rules for the application of the system of import licences in respect of products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2 . 78 Official Journal of the European Communities No L 31 / 11 COMMISSION REGULATION (EEC) No 213/78 of 1 February 1978 amending Regulation (EEC) No 2104/75 in respect of certain special detailed rules for the application of the system of import licences in respect of products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (') and in particular the second para ­ graph of Article 10 (3) thereof, Whereas according to Article 10 (2) of the abovemen ­ tioned Regulation the issue of import licences for tomato concentrates is subject to the provision of secu ­ rity, hereinafter called ordinary security, and of addi ­ tional security ; Whereas Article 18 (4) of Commission Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2), as last amended by Regulation (EEC) No 1 470/77 (3), fixes a deadline for the supply of the proof required for the release of the ordinary security ; whereas, for ease of administration , the same deadline should be fixed for the production of the proof required for the release of the additional security ; whereas Commission Regula ­ tion (EEC) No 2104/75 of 31 July 1975 amending Regulation (EEC) No 193/75 and laying down special detailed rules for the application of the system of import of licences and advance fixing certificates for products processed from fruit and vegetables (4 ) should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 A paragraph 3 as follows is added to Article 7 of Regu ­ lation (EEC) No 2104/75 : ' 3 . The additional security shall be forfeit if the applicant has not provided one of the proofs neces ­ sary for its release within six months from the last day of validity of the licence .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to licences in respect of which applica ­ tions are lodged after its entry into force . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 February 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 25, 31 . 1 . 1975, p. 10 . P) OJ No L 162, 1 . 7 . 1977 , p. 11 . ( 4 ) OJ No L 214, 12 . 8 . 1975 , p. 20 .